      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
IN RE: GENERIC PHARMACEUTICALS PRICING            :      MDL No. 2724
ANTITRUST LITIGATION                              :
                                                  :      16-MD-2724
                                                  :
                                                  :      Hon. Cynthia M. Rufe
This Document Relates To:                         :
                                                  :
ALL ACTIONS                                       :
                                                  :

          ____________________________________________________________

 THIRD REPORT AND RECOMMENDATION OF THE SPECIAL DISCOVERY
 MASTER AS TO TEVA’S MOTION TO COMPEL NON-PARTY PRESCRIPTION
               SUPPLY, INC. TO RESPOND TO SUBPOENA
      ____________________________________________________________

   Pursuant to Pretrial Order No. 49 [Doc. No. 667] and Pretrial Order No. 68 [Doc. No.

823], the Special Discovery Master submits this Report and Recommendation regarding

defendant Teva Pharmaceuticals USA, Inc.’s motion to compel non-party Prescription

Supply, Inc. (“PSI”) to respond to Teva’s May 8, 2020 subpoena. Teva and PSI have

accepted the Special Discovery Master’s August 21, 2020 informal recommendation to

meet and confer regarding PSI’s objections to the subpoena. PSI, however, objects to the

Court’s and the Special Discovery Master’s jurisdiction to compel PSI to respond to the

subpoena, contending that any motion to compel PSI’s compliance must be filed in the

Northern District of Ohio. After reviewing the parties’ written submissions and hearing

argument from the parties, the Special Discovery Master concluded that the MDL

statute, 28 U.S.C. § 1407(b), confers jurisdiction on this Court (and thus, the Special

Discovery Master) to adjudicate a motion to compel compliance with a subpoena in
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 2 of 11




another district. Thus, the Special Discovery Master recommends that the Court

overrule PSI’s objections to the Court’s jurisdiction and rule that the Court and Special

Discovery Master have jurisdiction over Teva’s motion to compel.


Background

   In May 2020, Teva served a subpoena on PSI, a wholesale pharmaceutical distributor

located in Northwood, Ohio, seeking to obtain a wide variety of documents. Teva or

other defendants have issued similar subpoenas to twenty non-party wholesale

distributors. PSI served objections on Teva and then took the position that there was no

need to meet and confer regarding its objections because the subpoena itself amounted

to a “complete fishing expedition.”

   Eventually, on August 10, 2020, Teva filed a letter with the Special Discovery Master

pursuant to Pretrial Order No. 68, seeking to compel PSI to comply with the subpoena.

PSI filed a responsive letter, raising an objection to the jurisdiction of the MDL Court

and the Special Discovery Master, and further arguing that it had no obligation to

respond to Teva’s allegedly overly broad and burdensome subpoena. The Special

Discovery Master held a conference call with Teva and PSI on August 19 to discuss this

dispute and also requested that the parties submit additional information regarding any

authority on one aspect of the jurisdictional dispute, which the parties did.

   On August 21, the Special Discovery Master issued an informal recommendation,

rejecting PSI’s jurisdictional objection and recommending that the parties engage in a

three-step meet-and-confer process aimed at narrowing the scope of their disagreement




                                           -2-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 3 of 11




regarding PSI’s response to Teva’s subpoena. The parties accepted the Special

Discovery Master’s recommendation regarding the meet-and-confer procedure but PSI

reserved its right to continue objecting to the MDL Court’s and Special Discovery

Master’s authority to adjudicate any motion to compel, quash, or modify Teva’s

subpoena. As a result, Teva requested that the Special Discovery Master issue a formal

Report and Recommendation regarding the disputed jurisdictional issue. The parties

were provided an opportunity to further brief the jurisdictional issue before the Special

Discovery Master and they submitted supplemental briefs on September 11 and 25.


Analysis

   Rule 45 of the Federal Rules of Civil Procedure governs, inter alia, subpoenas served

on non-parties seeking the production of documents. The Rule provides that a

“subpoena may command … production of documents, electronically stored

information, or tangible things at a place within 100 miles of where the person resides,

is employed, or regularly transacts business in person.” FED. R. CIV. P. 45(c)(2)(A). It also

provides that, if a recipient objects to a subpoena, “the serving party may move the

court for the district where compliance is required for an order compelling production

or inspection.” FED. R. CIV. P. 45(d)(2)(B)(i). Thus, under Rule 45, a motion to compel

compliance with a subpoena must be filed in “the court for the district where

compliance is required.” The MDL statute, on the other hand, provides that a judge

designated to conduct coordinated or consolidated pretrial proceedings by the judicial

panel on multidistrict litigation “may exercise the powers of a district judge in any




                                            -3-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 4 of 11




district for the purpose of conducting pretrial depositions in such coordinated or

consolidated pretrial proceedings.” 28 U.S.C. § 1407(b). This Court, of course, has been

designated by the JPML to conduct pretrial proceedings in this MDL.

    As a threshold matter, Teva contends that its subpoena did not command

production of documents at a specific location and that it can designate a location for

production within this District, both because PSI purportedly regularly conducts

business in the District and because the 100-mile limit allegedly does not apply when

the respondent’s personal appearance is not required. If Teva is correct that it can

designate a location within this District for production of PSI’s documents, PSI’s

jurisdictional objection must be overruled because, as PSI concedes, even aside from

application of the MDL statute, Rule 45 requires a motion to compel to be filed in the

court for the district in which compliance is required. In short, if PSI can be commanded

to produce documents in this District, this Court indisputably has jurisdiction over

Teva’s motion to compel.

    The Special Discovery Master’s informal recommendation, however, was based on

the assumptions that PSI does not regularly conduct business in person within 100

miles of the Eastern District of Pennsylvania1 and that Rule 45’s 100-mile limit applies

even when documents can be produced without the respondent’s personal appearance.2


1The parties did not submit any evidence on this point and Teva’s contention thus
amounts to a bald assertion without evidentiary support.
2District courts generally agree that a non-party responding to a subpoena can be
required to mail or electronically transmit documents to a location further than 100
                                                                              …Continued



                                           -4-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 5 of 11




This Report and Recommendation proceeds from the same assumptions and thus

accepts for present purposes that PSI may be commanded to produce documents only

within 100 miles of Northwood, Ohio, and that, if Rule 45 alone controlled, any motion to

compel must be filed in the district encompassing such location.3




miles from the respondent’s place of business or residence. See, e.g., Mackey v. IDT
Energy, Inc., No. 19 Misc. 29, 2019 U.S. Dist. LEXIS 77101, at *10 (S.D.N.Y. May 7, 2019).
Such remote production, however, does not render the location at which the documents
are received or downloaded the place of compliance. See, e.g., id. (noting that production
is deemed to occur where documents are uploaded by the subpoena recipient). Even
courts that have held that the 100-mile limit “does not apply where documents can be
mailed and do not require personal appearance” have assumed that the place of
compliance is the district in which the subpoena recipient is located. United States v.
Brown, 223 F. Supp. 3d 697, 703 (N.D. Ohio 2016) (rejecting objections by subpoena
recipients, who resided within the Northern District of Ohio, to sending documents
more than 100 miles away to a location in another district); cf. Aetna Inc. v. Mednax, Inc.,
No. 2:18-cv-02217, 2019 U.S. Dist. LEXIS 202894, at *7-*8 (E.D. Pa. Nov. 22, 2019) (Lloret,
M.J.) (directing parties to meet and confer regarding subpoenas issued to non-parties
located in other districts “to see if further litigation in other jurisdictions can be
avoided” and “to attempt to avoid costly litigation in multiple courts”).
Moreover, the advisory committee’s note to Rule 45 expressly refers to the 100-mile
limit in the context of noting that “parties often agree that production, particularly of
electronically stored information, be transmitted by electronic means,” and that such
“arrangements facilitate discovery, and nothing in these amendments limits the ability
of parties to make such arrangements.” FED. R. CIV. P. 45 advisory committee’s note
(2013). This would be an odd means of indicating that documents transmitted by
electronic means are effectively produced at the location at which they are received,
rather than the place of their transmittal. Indeed, the note strongly implies that, even
when parties agree to transmittal of documents by electronic means, the production still
occurs only “at a place within 100 miles of where the person subject to the subpoena
resides, is employed, or regularly conducts business in person.” Id.
3 The parties appear to assume that such district would be the Northern District of Ohio,
in which Northwood, Ohio, is located, but theoretically, any location within 100 miles of
Northwood could properly be designated for production under Rule 45 and that
location could be in some other district.




                                            -5-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 6 of 11




   Discovery in this matter, however, is governed by not only Rule 45, but by the MDL

statute. As noted, under that statute, this Court “may exercise the powers of a district

judge in any district for the purpose of conducting pretrial depositions in such

coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(b). While the statute

only refers to an MDL court’s authority to exercise the powers of an out-of-district

judge “for the purpose of conducting pretrial depositions,” most courts to address the

issue have held that the statute confers broader authority on an MDL court to oversee

other discovery disputes, such as those involving document subpoenas issued to non-

parties. Indeed, this statutory provision is part of the larger MDL statute, which broadly

provides that separate civil actions should be coordinated or consolidated “for the

convenience of parties and witnesses” when doing so “will promote the just and

efficient conduct of such actions.” Id. § 1407(a).

   Thus, the Sixth Circuit (not incidentally, the circuit in which the Northern District of

Ohio is located) has held that a “judge presiding over an MDL case … can compel

production by an extra-district nonparty; enforce, modify, or quash a subpoena directed

to an extra-district nonparty; and hold an extra-district nonparty deponent in contempt,

notwithstanding the nonparty’s physical situs in a foreign district where discovery is

being conducted.” United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 444

F.3d 462, 468-69 (6th Cir. 2006) (citing § 1407(b)); see also In re Asbestos Prods. Liab. Litig.,

256 F.R.D. 151, 154 (E.D. Pa. 2009) (Robreno, J.) (“Several courts have reconciled the

language of both the statute and the federal rule to find that the statute’s reference to

‘depositions’ encompasses document production subpoenas as well.”); In re Auto.


                                               -6-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 7 of 11




Refinishing Paint Antitrust Litig., 229 F.R.D. 482, 485 n.5 (E.D. Pa. 2005) (Surrick, J.)

(“Although § 1407(b) refers to ‘pretrial depositions,’ the statute has been construed to

encompass subpoenas duces tecum as well.”); cf. Studer Group, L.L.C. v. Cleveland Clinic

Found., No. 1:12-mc-53, 2012 U.S. Dist. LEXIS 143918, at *4 (N.D. Ohio Oct. 4, 2012) (“In

Pogue, the Sixth Circuit noted that a judge presiding over a multi-district litigation

(MDL) case is empowered by federal law to enforce, modify, or quash a subpoena

directed to an extradistrict nonparty.”).

   As Judge Robreno explained in Asbestos Products, the Sixth Circuit’s interpretation of

the MDL statute “seems reasonable in light of the purpose of the statute to coordinate

and consolidate pretrial proceedings, providing centralized management to ensure ‘just

and efficient’ conduct.” Asbestos Prods., 256 F.R.D. at 154 (internal quotation omitted).

Moreover, to “hold that a court presiding over an MDL case could not enforce a motion

to compel would hamper the ability of an MDL court to coordinate and consolidate

pretrial proceedings.” Id.

   PSI argues that the 2013 amendments to Rule 45 effectively overruled the Sixth

Circuit’s decision in Pogue and limited the scope of the MDL statute to depositions, but

its argument is not persuasive. Even before the 2013 amendments to Rule 45—i.e., at the

time of the Pogue decision and other decisions reaching the same conclusion as Pogue—

Rule 45 did not authorize a court in which an action was pending to adjudicate a

motion related to a subpoena for production of documents when production was

sought in another district. See FED. R. CIV. P. 45(a)(2)(C), (c)(2)-(3) (2012); cf. Pogue, 444

F.3d at 468 (noting that the Rules in effect in 2006 were “designed to ensure that district


                                              -7-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 8 of 11




courts remain firmly in control of those depositions and document productions

involving nonparties located in their districts”).

   Thus, both before and after the 2013 amendments, Rule 45 conferred authority to

enforce a subpoena only on the court for the district in which compliance was sought.

See also FED. R. CIV. P. 45 advisory committee’s note (2013) (“The goal of the present

amendments is to clarify and simplify the rule. The amendments … collect in a new

subdivision (c) the previously scattered provisions regarding place of compliance.”); id.

(“Subdivision (c) is new. It collects the various provisions on where compliance can be

required and simplifies them.”). But both before and after the 2013 amendments, an

MDL court’s authority over a motion to enforce a subpoena requiring production

outside the MDL district arose from a federal statute and not Rule 45.

   In short, there is no basis to conclude that the 2013 amendments to Rule 45 sub

silentio altered the MDL statute’s conferral of authority on an MDL court to adjudicate a

motion involving a subpoena requiring compliance in another district. A number of

courts have reached this same conclusion in rejecting the argument PSI makes here. See,

e.g., In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., No.

17-md-2785, 2018 U.S. Dist. LEXIS 204563, at *14-*16 (D. Kan. Dec. 4, 2018) (“Other

courts thus have concluded—both before and after the 2013 amendment to Rule 45—

that § 1407(b) empowers an MDL judge to enforce a subpoena duces tecum acting as a

judge of another district.”); In re Blue Cross Blue Shield Antitrust Litig., No. 2:13-cv-20000,

2017 U.S. Dist. LEXIS 229386, at *26 (N.D. Ala. Dec. 4, 2017) (“The 2013 Amendments to

Rule 45 do not substantively alter the reasoning in [Pogue] regarding the MDL court’s


                                              -8-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 9 of 11




power to decide a motion to compel and order enforcement of a subpoena.” (footnote

omitted)).

   PSI cites a number of cases that purportedly hold otherwise, but these authorities

are not persuasive support for the argument that this Court does not have jurisdiction

over this dispute. In many of the cases PSI cites, a motion to compel was filed in a

compliance court and transferred to an MDL court pursuant to Rule 45(f), but the MDL

courts in those cases did not hold that this procedure was required or that the MDL court

would not have had authority to adjudicate the motion if it had been filed directly in

that court. See, e.g., In re Am. Med. Sys., Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL No.

2325, 2016 U.S. Dist. LEXIS 84838, at *7 n.1 (S.D. W. Va. May 31, 2016) (noting that case

was transferred from compliance court but noting that, in addition, “jurisdiction to

resolve the motion to quash or modify exists under 28 U.S.C. § 1407”); In re Tylenol

(Acetaminophen) Mktg., Sales Practices & Prods. Liab. Litig., No. 2:13-md-02436, 2014 U.S.

Dist. LEXIS 89981, at *1-*2 (E.D. Pa. July 1, 2014) (Stengel, J.) (simply noting that motion

was transferred from compliance court without analyzing whether this was the

required procedure); In re Method of Processing Ethanol Byproducts & Related Subsystems

'858 Patent Litig., No. 1:10-ml-02181, 2013 U.S. Dist. LEXIS 102610, at *5 (S.D. Ind. July

23, 2013) (same); In re Syngenta AG MIR 162 Corn Litig., No. 14-md-2591, 2017 U.S. Dist.

LEXIS 44192, at *199 n.1 (D. Kan. Mar. 24, 2017) (same).

   In the other cases PSI cites, the courts held that an MDL court does not have

authority to decide a motion initially filed in that court, but the reasoning of those

courts, to the extent they included any reasoning, is unpersuasive and inconsistent with


                                              -9-
      Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 10 of 11




the analysis in Pogue. See, e.g., In re Monitronics Int’l, Inc., No. 1:13-md-2493, 2014 U.S.

Dist. LEXIS 191514, at *16 (N.D. W. Va. June 19, 2014) (including no MDL-specific

discussion of the jurisdictional issue in its analysis and not even mentioning the MDL

statute); In re Syngenta AG MIR 162 Corn Litig., No. 14-md-2591, 2017 U.S. Dist. LEXIS

11749, at *1447-*1448 (D. Kan. Jan. 27, 2017) (same); West Hills Farm, LLC v. ClassicStar,

LLC (In re ClassicStar Mare Lease Litig.), No. 5:07-CV-353, 2017 U.S. Dist. LEXIS 248, at

*48 n.4 (E.D. Ky. Jan. 3, 2017) (finding no jurisdiction while noting that there “perhaps

are nuances to this principle in MDL cases,” but not relying on these nuances because

the “parties did not discuss this foundational jurisdictional issue in any way”); see also

In re Packaged Seafood Prods. Antitrust Litig., No. 15-md-2670, 2018 U.S. Dist. LEXIS 7669,

at *44-*46 (S.D. Cal. Jan. 17, 2018) (relying on an interpretation of Section 1407(b) that is

inconsistent with Pogue); Monat Global Corp. v. Miller (In re Monat Hair Care Prods. Mktg.,

Sales Practices & Prods. Liab. Litig.), No. 18-MD-02841, 2020 U.S. Dist. LEXIS 71617, at *9-

*11 (S.D. Fla. Apr. 23, 2020) (same); In re Disposable Contact Lens Antitrust Litig., 306 F.

Supp. 3d 372, 374, 377 n.3 (D.D.C. 2017) (noting that MDL court had determined that it

lacked the authority to enforce a subpoena that sought compliance in another district,

but also noting that “[n]umerous courts have explained that the authority granted in

section 1407 to conduct ‘pretrial depositions’ encompasses the power to act as a judge in

any district for purposes of other discovery matters as well, including, inter alia,

enforcing subpoenas to produce documents” (citing Pogue)).

   Both the Sixth Circuit and district courts within this District have held that the MDL

statute confers authority on an MDL court to adjudicate a motion to compel a non-party


                                             - 10 -
     Case 2:16-md-02724-CMR Document 1539 Filed 09/30/20 Page 11 of 11




to comply with a subpoena for production of documents that commands compliance

outside the MDL district. This interpretation of Rule 45 and the MDL statute remains

persuasive after the 2013 amendments to Rule 45, which did not alter either the non-

MDL rule that only the court for the district in which compliance is sought has

authority to adjudicate such a motion or the MDL statute.


Recommendation

   The Special Discovery Master recommends that the Court overrule PSI’s objections

to the Court’s and the Special Discovery Master’s exercise of jurisdiction over Teva’s

motion to compel PSI’s compliance with Teva’s subpoena.

                                         Respectfully submitted,

                                         /s/ Bruce P. Merenstein
                                         Bruce P. Merenstein, Special Discovery Master
                                         SCHNADER HARRISON SEGAL & LEWIS LLP
                                         1600 Market Street, Suite 3600
                                         Philadelphia, Pennsylvania 19103
                                         (215) 751-2249
                                         (215) 972-7266 (facsimile)

Dated: September 30, 2020




                                          - 11 -
